
	

114 HR 6186 : Follow the Rules Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 6186
		IN THE SENATE OF THE UNITED STATES
		December 1, 2016ReceivedAN ACT
		To amend title 5, United States Code, to extend certain protections against prohibited personnel
			 practices, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Follow the Rules Act. 2.Prohibited personnel action based on ordering individual to violate rule or regulation (a)In generalSubparagraph (D) of section 2302(b)(9) of title 5, United States Code, is amended by inserting , rule, or regulation after law.
 (b)Technical correctionSuch subparagraph is further amended by striking for. (c)ApplicationThe amendment made by subsection (a) shall apply to any personnel action (as that term is defined in section 2302(a)(2)(A) of such title) occurring after the date of enactment of this Act.
			Passed the House of Representatives November 30, 2016.Karen L. Haas,Clerk.
